DETAILED ACTION
Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 24 May 2022 is acknowledged. Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 recite the limitation "the absorbent member". There is insufficient antecedent basis for this limitation in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2015/0351456) in view of Deng (US 2018/0070637) and Reevell (US 2020/0008469), 
Regarding claims 1 and 3, Johnson teaches a modularized vaporizer comprising a suction portion 310 and a body portion 300, wherein the body portion comprises: a body portion housing; a fuel module 332 that stores a fuel and includes an open surface to receive a light energy; a heating module 320 coupled to the body portion housing and disposed apart from the fuel module, wherein the heating module includes a light emitting diode heating member that emits the light energy; a vaporization space disposed between the heating module and the fuel module, wherein a vapor is released into the vaporization space by the light energy emitted from the heating module toward the fuel module through the vaporization space [Fig. 11; 0065-0066].
Johnson teaches a path for transferring the vapor released in the vaporization space to the suction portion but does not specifically teach it is in the form of a pipe. Deng teaches an air current pipe which is a path for transferring the vapor released in the vaporization space to the suction portion [0023]. As this is a conventional vapor transferring means known in the art, it would have been obvious to one of ordinary skill in the art to apply to the vaporizer of Johnson to achieve predictable results. 
Modified Johnson does not teach the body portion housing includes at least one module chamber to accommodate the fuel module or the heating module, and each of the at least one module chamber includes a first open surface and a second open surface across the body portion housing, and wherein the fuel module or the heating module is pushed into the first open surface of the module chamber to be coupled therewith, and is pushed from the second open surface of the module chamber to be separated therefrom. Reevell teaches an aerosol-generative device wherein the body portion housing includes module chamber 20 to accommodate aerosol-generating article 22, and the module chamber includes a first open surface 26 and a second open surface 102 across the body portion housing, and wherein aerosol-generating article 22 is pushed into the first open surface 26 of the module chamber to be coupled therewith, and is pushed from the second open surface 102 of the module chamber to be separated therefrom [Fig. 6-8; 0120]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the vaporizer of modified Johnson, particular with respect to the fuel module, to allow for convenient insertion and removal of the fuel module. 
Regarding claim 2, modified Johnson as applied to claim 1 above teaches wherein a fuel module chamber is formed within the body portion housing and configured to receive the fuel module, and wherein an open surface is provided at one side of the fuel module chamber to receive the light energy. Although Johnson does not teach the suction portion and the body portion are configured to be separated from each other, this is disclosed by Reevell [0027] and would have been obvious to one of ordinary skill in the art to apply to modified Johnson to allow for cleaning, replacement, etc. Thus, the fuel module chamber is configured to receive the fuel module when the suction portion is separated from the body portion. 
Regarding claim 4, Johnson teaches the body portion comprises a module chamber that accommodates an absorbent member module 334 in which the fuel is absorbed [Fig. 11; 0066]. 
Regarding claim 9, Johnson discloses the modularized vaporizer further comprising: a circuit ([0065], lines 1-4; Fig. 11, electrical control circuit 324) that adjusts the light energy to be a continuous wave or a pulse wave or controls the light energy received by the fuel to be on or off within a range of a vaporization temperature ([0065], lines 11-14 and 23-25). Johnson does not explicitly disclose a control button disposed in the body portion housing. Reevell teaches a control button disposed in the body portion housing [0115]. As button is a conventional means for controlling operation known in the art, it would have been obvious to one of ordinary skill in the art to incorporate into the device of modified Johnson a button to achieve predictable results. 
Regarding claim 10, Johnson discloses the modularized vaporizer wherein the heating module comprises a plurality of light energy generation portions ([0065], lines 18-19), wherein the light energy generated by some of the light energy generation portions reaches the fuel via a reflector ([0065], lines 21-23), and wherein a plurality of light energies are emitted toward a particular part of the fuel ([0065], lines 21-23, to the target assembly 330).Regarding the plurality of light energy generation portions, it is well settled that where the prior art described a mere duplication of parts, a prima facie case of obviousness is established. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 11, Johnson discloses the modularized vaporizer wherein the absorbent member module comprises: a fuel transfer aperture through which the fuel of the fuel module moves to the absorbent member ([0066], lines 1-5; Fig. 11, connection points of the wicking material 334 to the liquid containing cartridge 332); an external air current aperture through which outside air flows in ([0046], lines 5-9; Fig. 6A, air inlets 28; Fig. 11, air inlets); and an internal air current aperture through which the air flowing in through the external air current aperture flows out to the absorbent member ([0049], lines 1-6; Fig. 6A, airflow paths B and C; Fig. 11, airflow path A towards and around the wicking material 334), wherein the internal air current aperture is blocked from the fuel module and the fuel transfer aperture (Fig. 11, airflow path A flows around the target assembly 330 and the connections points of the wicking material 334 to the liquid containing cartridge 332), and the absorbent member is inserted into an open surface of the internal air current aperture (Fig. 11, the wicking material 334 is located in an open surface of the airflow path A), and wherein the fuel of the fuel module or the fuel transfer aperture continuously flows into the absorbent member due to a flowing force of the air flowing in through the external air current aperture that passes the absorbent member through the internal air current aperture due to a suction force of the suction portion ([0047], lines 1-4; [0069], lines 2-6; Fig. 11, airflow path A) and being discharged into the vaporization space ([0047], lines 4-10; Fig. 11, the smoke-like vapor would be released into the area between infrared LED emitter 320 and target assembly 330 due to the location of the wicking material 334).
Regarding claim 12, Johnson discloses the modularized vaporizer comprising a light reflecting plate ([0065], lines 21-23) to allow the light energy generated by the heating module to pass through the absorbent member or the fuel and to be subsequently reflected by the light reflecting plate and emitted toward the absorbent member or the fuel ([0065], lines 21-35). Regarding the fuel module or the absorbent member module comprising the light reflecting plate, it is well settled that where the prior art described a mere rearrangement of parts, a prima facie case of obviousness is established. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Deng, and Reevell as applied to claim 1 above, and further in view of Li (US 2013/0192618).
Modified Johnson does not teach an inlet is formed in one surface of the fuel module, wherein an inlet stopper is formed on a surface of the module chamber that accommodates the fuel module, and wherein the inlet stopper is configured to close the inlet of the fuel module when the fuel module is coupled to the module chamber that accommodates the fuel module. However, this configuration is known in the art as taught by Li [0037] and would have been obvious to one of ordinary skill in the art to apply to the vaporizer of modified Johnson for allowing for refilling of the fuel module while also sealing the inlet when coupled. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Deng, and Reevell as applied to claim 1 above, and further in view of Verleur (US 2015/0128971). 
Modified Johnson does not teach the module chamber comprises one or more magnets. Verleur teaches a vaporizer wherein a module chamber comprises one or more magnets [0035]. It would have been obvious to one of ordinary skill in the art to include one or more magnets with the module chamber of modified Johnson for securing the module within the chamber. 
Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Deng, and Reevell as applied to claim 1 above, and further in view of Tucker (US 2015/0027469).
Regarding claim 7, Johnson discloses the modularized vaporizer wherein the open surface of the fuel module, which receives the light energy, comprises an absorbent member ([0066], lines 1-5; Fig. 11, the target assembly 330 comprising a wicking material 334 section). Modified Johnson does not explicitly teach wherein the fuel module includes a fuel support and an elastic member that is coupled to the fuel support, and the fuel support is configured to push the fuel toward the open surface of the fuel module. Tucker teaches a vaporizer wherein the fuel module includes a fuel support and an elastic member that is coupled to the fuel support ([0033], lines 3-8; Fig. 3, internal pressurization arrangement 405), and the fuel support is configured to push the fuel toward the open surface of the fuel module ([0032]; Fig. 3, pressurization arrangement 405 dispenses the liquid aerosol from the outlet of the reservoir 14 to be vaporized). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate into the device of modified Johnson a pressurization arrangement as taught by Tucker as a means to get all of the liquid in the cartridge to transfer to the wicking material regardless of the orientation of the device. That way, all of the existing aerosol liquid can be used before the cartridge is replaced or refilled. 
Regarding claim 8, Johnson discloses the modularized vaporizer wherein an absorbent member is provided in the open surface of the fuel module ([0065], lines 14-23; [0066], lines 1-5; Fig. 11, the wicking material 334 is in the open surface of the target assembly 330 for the infrared energy vaporize the volatile liquid), and wherein the fuel in the fuel module comes into contact with the absorbent member as the fuel is vaporized due to attraction generated while the fuel is vaporized through the absorbent member by the light energy emitted toward the absorbent member ([0065], lines 23-29). Tucker teaches the fuel module includes a fuel support ([0033], lines 3-8; Fig. 3, plate of the internal pressurization arrangement 405), which abut the fuel and an inner sidewall of the fuel module (Fig. 3, plate of the internal pressurization arrangement 405 abuts the fuel and the inner sidewalls of the reservoir 14), and wherein the fuel in the fuel module comes into contact with the absorbent member as the fuel is vaporized due to a pressure inside the fuel module ([0032]; Fig. 3, pressurization arrangement 405 dispenses the liquid aerosol from the outlet of the reservoir 14 to be vaporized which would lead to the wicking material located at the open surface of the cartridge of Johnson), and the fuel support in contact with the fuel moves toward the absorbent member while maintaining a contact with the fuel (Fig. 3, pressurization arrangement 405 moves toward the outlet of the reservoir 14 which represents the open surface of the cartridge of Johnson wherein the wicking material is located).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/               Examiner, Art Unit 1747